DETAILED ACTION
Status of the Claims
1.	This action is in reply to Applicant’s Request for Reconsideration dated April 20, 2022.
2. 	Claims 1-10 are currently pending and have been examined.
3.	Claim 10 is newly added.
4.	Claims 1-3, and 5-9 have been amended.
5.	Applicant submitted Replacement drawings for Figures 3-4 and 6 on April 20, 2022. These Replacement Figures have been accepted.
6.	Applicant submitted Specification amendments on April 20, 2022 as to the sentences starting at lines 22 and 26 of page 28 and at line 17 of page 38.  The submitted specification amendments have been accepted.

Notice of Pre-AIA  or AIA  Status
7.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
8.	Claims 8-9 are objected to because of the following informalities:  
Claim 9, in the preamble, recites “[a] non-transitory computer readable storage medium storing a plurality of instructions, wherein when executed by at least one processor, the plurality of instructions cause a computer to:” This preamble is irregular and somewhat unclear.  The emphasized language leaves doubt to what exactly Applicant is attempting to claim. Typically, a non-transitory computer readable storage medium claim has instructions stored upon the medium, which when executed by a processor perform a method.  Here, the processor executes the instructions, but it is to cause a computer to perform the steps recited.  Further, the recitation of “wherein” prior to the recitation of “when” does not make certain that the processor is actually executing the instructions. Thus it is not clear that the instructions being executed by the processor are causing the method steps to be performed or if there is some other process occurring with a computer.  Clarification and appropriate correction is required.  
Further, as amended, Claims 8-9 recite in part “wherein the exchange rate it based on the first evaluated monetary amount…”.  It appears that the recited “it” should be “is” and will be interpreted in this manner for purposes of examination, however clarification and appropriate correction is required.  

Claim Interpretation – Broadest Reasonable Interpretation
9.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the italicized limitations are expressing intentions of a process step that is positively recited.

As in Claim 1:
“wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value”

As in Claim 2:
“wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value”
As in Claim 3:
“wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value”

As in Claim 8:
“wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value”

As in Claim 9:
“wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one processor" in line four.  There is insufficient antecedent basis for this limitation in the claim as there is no processor recited earlier in the claim.  Dependent Claims 2-7 and 10 are further rejected as based upon a rejected base claim.
Each of Claims 2-3 and 5-7 recites at the beginning of the dependent claim “wherein the processor together with the storage, are further configured to”. In each instance there is insufficient antecedent basis for the limitations as the prior reference to a processor is as to “at least one processor” and there is no reference to “a storage” from which to claim basis. The prior reference is a at least one memory device, which is not the same thing.
Regarding Claim 2, as currently recited, the first limitation recites “the foreign exchange rate” and the second limitation recites “the exchange rate”.  It appears that the exchange rate refers to the exchange rate noted in Claim 1.  It is unclear what Applicant is attempting to claim with the recitation of “the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value. Is this another exchange rate? Is this a recalculation?  Further, it appears that there may additionally be an antecedent basis issue as it appears that Applicant is attempting to claim a calculation of the exchange rate as a literal calculation formula that then calculates the exchange rate.  Clarification and correction is required. 
Regarding Claim 3, aside from being rejected as based on a rejected base claim, as currently recited the second limitation recites “the exchange rate”.  It appears that the exchange rate refers to the exchange rate noted in Claim 1.  It is unclear what Applicant is attempting to claim with the recitation of “wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value” Is this another exchange rate? Is this a recalculation?  Further, it appears that there may additionally be an antecedent basis issue as it appears that Applicant is attempting to claim a calculation of the exchange rate as a literal calculation formula that then calculates the exchange rate.  Clarification and correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 2-3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites in part “wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value”.  This limitation does not contain include all of the limitations of the clam upon which it depends as the manner of calculation of the exchange rate in the independent claim is not done using the same basis.
Claim 3 recites in part ““wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value” This limitation does not contain include all of the limitations of the clam upon which it depends as the manner of calculation of the exchange rate in the independent claim is not done using the same basis.
Claim 10 recites “wherein the first evaluated monetary amount is an amount of electronic value issued for the first currency; and wherein the second evaluated monetary amount is an amount of electronic value issued for a second currency”.  This claim fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12.            Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The independent claims recite substantially similar system, method and computer readable storage medium claims disclosing 
acquiring a first evaluated monetary amount based on a first currency, which is evaluated for an electronic value issued for the first currency, which is currently distributed; acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; calculating an exchange rate between the first currency and the electronic value; wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value.
The series of steps described above describe mathematical concepts, fundamental economic principles or practices, commercial or legal interactions and/or managing personal behavior or relationships between people and thus grouped as certain methods of organizing human activity and mathematical concepts which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No.  The claimed invention discloses substantially similar system, method and computer readable storage medium claims disclosing acquiring a first evaluated monetary amount based on a first currency, which is evaluated for an electronic value issued for the first currency which is currently distributed; acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; calculating an exchange rate between the first currency and the electronic value; wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value via a series of steps. Currently, the method claim also has a separate rejection as being non-statutory (as shown below) but Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps described above describe mathematical concepts, fundamental economic principles or practices, commercial or legal interactions and/or managing personal behavior or relationships between people and thus grouped as certain methods of organizing human activity and mathematical concepts which is an abstract idea.
Claim 1 recites at least one memory device, a plurality of instructions and at least one processor. Claim 8 does not recite any hardware or software.  Claim 9 recites a non-transitory computer readable storage medium, a plurality of instructions, at least one processor and a computer.
The claims recite at least one memory device, at least one processor, a non-transitory computer readable storage medium and a computer and are applying generic computer components to the recited abstract limitations. The recited plurality of instructions appear to be just software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, Claims 1 and 9 recite at least one memory device, at least one processor, a non-transitory computer readable storage medium, a computer and a plurality of instructions which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, Claim 8 fails to tie the steps to a particular machine within the body of the claims and as such are further failing to integrate the judicial exception into a practical application on this basis. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 8-9 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data as well as setting or determining a price– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“FIG. 1 is a diagram for illustrating a relationship between a virtual currency management system 1 and another system in one embodiment of the present invention. The virtual currency management system 1, an electronic commerce system 2, and a customer terminal 3 are present in a country or region (e.g., Japan) having a first currency (hereinafter, Japanese yen) as legal tender, and the first currency is used for payment of a monetary value, for example. An electronic commerce system 4 and a customer terminal 5 are present in a country or region (e.g., the United States of America) having a second currency (hereinafter, US dollar) as legal tender, and the second currency is used for payment, for example. The virtual currency management system 1 and the electronic commerce systems 2 and 4 are configured to communicate to/from each other via a network, for example, the Internet, and the electronic commerce systems 2 and 4 and the customer terminals 3 and 5 are configured to communicate to/from each other, respectively.” (See Applicant Specification page 8, line 23- page 9, line 12)

“The respective electronic commerce systems 2 and 4 present, to the customer terminals 3 and 5, a product or service sold by a plurality of shops, and receive orders thereof from the customer terminals 2 and 5. Specifically, the customer terminals 3 and 5 are computers to be operated by a user being a customer.” (See Applicant Specification page 9, lines 13-17)

“A foreign exchange information server 6 is a server configured to provide a foreign exchange rate between the first currency and the second currency, which has been determined by a foreign exchange market. The foreign exchange information server 6 may be a system configured to manage a current foreign exchange rate, or may be a system configured to simply disclose the current foreign exchange rate.” (See Applicant Specification page 9, lines 18-24)

“The virtual currency management system 1 is a system configured to exchange a monetary value based on currency (e.g., Japanese yen) for a virtual coin, and manage issuance of the virtual coin.  FIG. 2 is a diagram for illustrating an example of a hardware configuration of the virtual currency management system 1, and is an example of a case in which the virtual currency management system 1 is constructed by one server computer. The virtual currency management system 1 includes a processor 11, a storage 12, a communication unit 13, and an input/output unit 14. The virtual currency management system 1 may be implemented by a plurality of server computers.” (See Applicant Specification page 9, line 25-page 10, line 8)

“The processor 11 is configured to operate in accordance with a program stored in the storage 12. Further, the processor 11 is configured to control the communication unit 13 and the input/output unit 14. The above-mentioned program may be provided via, for example, the Internet, or may be stored in a storage medium capable of being read by a computer, such as a flash memory or a DVD-ROM, for provision.” (See Applicant Specification page 10, lines 9-15)

“The storage 12 is constructed by a memory device, such as a RAM and a flash memory, and an external device, for example, a hard disk drive. The storage 12 stores the above-mentioned program. Further, the storage 12 stores information input from each component and calculation results.” (See Applicant Specification page 10, lines 16-20)

“The communication unit 13 implements a function of communicating to/from other devices, and is constructed by an integrated circuit of a wired LAN, for example. The communication unit 13 is configured to input information received from other devices to the processor 11 or the storage 12 based on control by the processor 11, and transmit the information to the other devices.” (See Applicant Specification page 10, lines 21-28)

“Next, description is made of functions and processing to be implemented by the virtual currency management system 1 in one embodiment of the present invention. FIG. 6 is a block diagram for illustrating functions to be implemented by the virtual currency management system 1. From the functional point of view, the virtual currency management system 1 includes a first exchange unit 51, a first allowance managing unit 52, a first money evaluating unit 53, a second exchange unit 55, a second allowance managing unit 56, a second money evaluating unit 57, an issuing unit 59, and a rate managing unit 61. Further, from the functional point of view, the rate managing unit 61 includes a converter unit 62, a total evaluating unit 63, and a rate calculating unit 64. Those functions are implemented by the processor 11 included in the virtual currency management system 1 executing programs stored in the storage 12 and controlling, for example, the communication unit 13.” (See Applicant Specification page 21, lines 11-26)


The first exchange unit 51, first allowance managing unit 52, the second exchange unit 55, second allowance managing unit 56, first money evaluating unit 53, second money evaluating unit 57, the converter unit 62, the total evaluating unit 63 and the rate calculating unit 64 are all disclosed to be mainly implemented by the processor 11 executing a program stored in the storage 12.  (See Applicant Specification page 21, line 1; page 22, lines 1-2, 12-14, 24-26; page 23, lines 7-9; page 24, lines 2-4; page 25, lines 2-3, 14-15 and 24-25.)  
“The issuing unit 59 is configured to acquire, through mining in advance, a virtual coin to be provided to, for example, a customer from the virtual currency management system 1, and pool the acquired virtual coin in the virtual currency management system 1.” (See Applicant Specification page 24, lines 13-16)

“First, the money evaluating unit 53 acquires the amount of first allowance at the current time point as the first evaluated monetary amount (Step S151). The second money evaluating unit 57 acquires the amount of second allowance at the current time point as the second evaluated monetary amount (Step S152). The amount of first allowance is an amount based on the first currency and the amount of second allowance is an amount based on the second currency. The converter unit 62 acquires the foreign exchange rate between the first currency and the second currency from an external system configured to manage or disclose the current foreign exchange rate, namely, the foreign exchange information server 6 (Step S153).” (See Applicant Specification page 29, lines 6-17)

“Further, in the above-mentioned example, virtual coin ownership information stored in the storage 12 of the virtual currency management system 1 can be issued based on a distributed ledger in a so-called distributed public blockchain platform, which manages the owner or distribution, or can be managed by a private blockchain platform. Alternatively, distribution of an electronic value may be managed not by a distributed ledger in a blockchain platform but by a centralized management server.” (See Applicant Specification page 36, lines 13-19)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 8-9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-7 and 10 further define the abstract idea that is presented in the respective independent Claims 1 and 8-9 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claim 8, Examiner notes that the method of Claim 8 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claim 8 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner notes that the only passing reference to a machine is in the preamble of Independent Claim 8 as being related to an “electronic” value management system.  There is no direct tie between a machine and the limitations of the independent claim, nor to the subsequent dependent claims.  Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claim reciting the machine elements performing the recited process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
13.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosamilia (US PG Pub. 2018/0225639)

Regarding Claim 1, Rosamilia discloses the following:
An electronic value management system, comprising:
at least one memory device that stores a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
acquire a first evaluated monetary amount based on a first currency, which is evaluated for an electronic value issued for the first currency, which is currently distributed; (See Rosamilia paragraphs 30, 42-46 – participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
acquire a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
calculate an exchange rate between the first currency and the electronic value; (See Rosamilia paragraphs 50-52, 82-91)
wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)

Regarding Claim 8, Rosamilia discloses the following:
An electronic value management method, comprising:
acquiring a first evaluated monetary amount based on a first currency, which is evaluated for an electronic value issued for the first currency, which is currently distributed; (See Rosamilia paragraphs 30, 42-46 – participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
calculating an exchange rate between the first currency and the electronic value; (See Rosamilia paragraphs 50-52, 82-91)
wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)

Regarding Claim 9, Rosamilia discloses the following:
A non-transitory computer readable storage medium storing a plurality of instructions, wherein when executed by at least one processor, the plurality of instructions cause a computer to: (See Rosamilia paragraphs 8, 16-17, 50)
acquire a first evaluated monetary amount based on a first currency, which is evaluated for an electronic value issued for the first currency, which is currently distributed; (See Rosamilia paragraphs 30, 42-46 – participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
acquire a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
calculate an exchange rate between the first currency and the electronic value; (See Rosamilia paragraphs 50-52, 82-91)
wherein the exchange rate is based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)
Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the processor together with the storage, are further configured to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
convert the second evaluated monetary amount to the first currency based on the foreign exchange rate between the first currency and the second currency,  (See Rosamilia paragraphs 8-9, 50-52)
wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value. (See Rosamilia paragraphs 17, 48-52, 82-91, Cl. 1)

Regarding Claim 3, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the processor together with the storage, are further configured to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
calculate a total evaluated monetary amount based on the first evaluated monetary amount and the converted second evaluated monetary amount, (See Rosamilia paragraphs 8-10, 17, 50-52)
wherein the calculation of the exchange rate calculates the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value. (See Rosamilia paragraphs 17, 48-52, 82-91, Cl. 1)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the first evaluated monetary amount is an allowance saved by the first currency depending on an electronic value issued for the first currency, and (See Rosamilia paragraphs 8-10, 16, 82-91)
wherein the second evaluated monetary amount is an allowance saved by the second currency depending on an electronic value issued for the second currency. (See Rosamilia paragraphs 8-10, 16, 82-91)

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the processor together with the storage, are further configured to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
exchange, based on the calculated exchange rate, an electronic value having a given recorded amount for the first currency having a currency amount equivalent to the electronic value. (See Rosamilia paragraphs 16-17, 30, 42, 48, 82-91)

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the processor together with the storage, are further configured to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
exchange, based on the calculated exchange rate, an electronic value having a given recorded amount for the second currency having a currency amount equivalent to the electronic value. (See Rosamilia paragraphs 16-17, 30, 42, 48, 82-91 and Cl. 9)

Regarding Claim 7, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the processor together with the storage, are further configured to: (See Rosamilia para 8, 16-17, 50, Cl. 1, 15)
providing, for the first currency having a given first currency amount, an electronic value having a first recorded amount that depends on the given first currency amount and the exchange rate, and providing, for an electronic value having a given second recorded amount, the first currency having a second currency amount that depends on the given second recorded amount and the exchange rate; (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91 and 97-98)
providing, for the second currency having a given third currency amount, an electronic value having a third recorded amount that depends on the given third currency amount and the exchange rate, and providing, for an electronic value having a given fourth recorded amount, the second currency having a fourth currency amount that depends on the given fourth recorded amount and the exchange rate; (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91 and 97-98)
adding, when the electronic value is provided for the first currency, a value equivalent to the given first currency amount to a first allowance being an allowance based on the first currency, and subtracting, when the first currency is provided for the electronic value, a value equivalent to the second currency amount from the first allowance; and  (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91, 97-98 and Cl. 1)
adding, when the electronic value is provided for the second currency, a value equivalent to the given third currency amount to a second allowance being an allowance based on the second currency, and subtracting, when the second currency is provided for the electronic value, a value equivalent to the fourth currency amount from the second allowance. (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91, 97-98 and Cl. 1)

Regarding Claim 10, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the first evaluated monetary amount is an amount of electronic value issued for the first currency; and (See Rosamilia paragraphs 8-10, 16, 82-91)
wherein the second evaluated monetary amount is an amount of electronic value issued for the second currency. (See Rosamilia paragraphs 8-10, 16, 82-91)

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered and are persuasive in part as follows:

As to the Drawing Objections:
                Applicant’s Replacement drawings and specification amendments have overcome the previously asserted drawing objections. (See Applicant’s Arguments dated 04/20/2022 pages 9-10)

As to the Claim Objections:
As to the Claim Objection raised as to Claim 9, while Examiner appreciates Applicant’s attempt to clarify the language, the preamble is still objected to as referenced in the rejection in chief, above. (Id. at page 10)

As to the 112 Rejections:
                Applicant corrected the antecedent basis issues and 112(f) interpretations with their instant amendments and as to those issues the previous 112 rejections have been withdrawn. (Id. at page 10) The current amendments have triggered additional 112 issues which have been noted in the rejection in chief, above.

As to the 101 Rejections:
While Examiner acknowledges Applicant’s arguments as to the alleged improved efficiency or functioning of a computer with reference to the specification, the claims do not reflect an improvement.  The scope of the claims is different than the arguments presented and does not appear to provide any improvement in the functioning of a computer or technical field. (Id. at page 11) Rather, it appears that this is a business process being improved, not the computer itself. This argument is not persuasive.
As to the secondary 101 issues and lack of hardware, while Applicant has added some hardware to Claim 1, Claim 8 is still devoid of any hardware.  (Id. at page 11)  This argument is thus only persuasive in part as noted above.

As to the Prior Art Rejection:
Initially, the Examiner notes that the figures presented are not those that are part of the disclosure. (Id. at pages 12-14)  The figures are describing an invention that would be much more detailed than the current claims and do not appear to be, even as an example not part of the disclosure, to sync properly to the features of the claims actually recited.
Applicant also argues that Rosamilia does not disclose calculating an exchange rate in the cited paragraphs. (Id at page 15)  Examiner disagrees.  The cited paragraphs do disclose calculating an exchange rate as seen in at least Example 2 presented at paragraphs 82-91 where the value of the original IMU and the specific quantity of the value are coupled with the current exchange rate to calculate a new value, which is disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        August 8, 2022